DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/155,640 on January 22, 2021. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 02/03/2021 and 08/31/2021 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
  	In paragraph [0092]: "panel panel module" should read "panel module", "panel panel" should read "panel" and "backplate backplate" should read "backplate".
Appropriate correction is required.

Claim Objections
Claims 8-14 are objected to because of the following informalities:
	In line 1 of Claim 8: “The display component according to claim 1” should read “The display screen according to claim 1” because claim 1 is directed to a display screen and there is a lack of antecedent basis for “the display component”.
In line 4 of Claim 9: “a light guide plate (in sequence” should read “a light guide plate in sequence”.
In line 2 of Claim 10: “the upper polarizer ordisposed” should read “the upper polarizer or disposed”.
Claims 11-14 depend on claims 9 and 10, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20210365656 A1), hereinafter Xu, in view of Lee et al. (US 20190080140 A1), hereinafter Lee.

Regarding Claim 1, Xu teaches:
A display screen (FIG. 5: 500), comprising:
a laminated structure including a cover glass (509), a polarizer (507), a touch panel (506), a package cover plate (505), an electrode layer (504), a light emitting layer (503) (See FIG. 5 and paragraph [0042]), a thin film transistor (TFT) layer, and a base in sequence (See paragraph [0043], lines 9-14: FIG. 6 is an view of the array substrate (501 in FIG. 5); See FIG. 6: the Examiner is interpreting the structures layered between the lower base in FIG. 6 and 603 in FIG. 6 as corresponding to a thin film transistor (TFT) layer)); and
a plurality of TFTs and a plurality of photo detectors (PDs) (602) disposed at the TFT layer (See paragraph [0043], lines 9-14; See FIG. 6: a plurality of TFTs (connected to 603 and 602) and a plurality of photo detectors (PDs) 602), wherein the plurality of PDs converts detected light into electrical signals (See paragraph [0037], lines 1-10), the plurality of PDs are disposed on a first inner side surface of the TFT layer and the plurality of TFTs are disposed on a second inner side surface of the TFT layer, wherein the first inner side surface and the second inner side surface are two opposite inner side surfaces of the TFT layer, projections of the plurality of PDs and the plurality of TFTs on a first plane are alternately distributed, the first plane is a plane on which the TFT layer is located, and photosensitive sides of the plurality of PDs face a side close to the first inner side surface (See annotated FIG. 6 below: 602 are disposed on a first inner side surface of the TFT layer and the plurality of TFTs are disposed on a second inner side surface of the TFT layer, wherein the first inner side surface and the second inner side surface are two opposite inner side surfaces of the TFT layer, projections of the plurality of PDs and the plurality of TFTs on a first plane are alternately distributed, the first plane is a plane on which the TFT layer is located, and photosensitive sides of the plurality of PDs face a side close to the first inner side surface), and
wherein the cover glass, the polarizer, the touch panel, the package cover plate, the electrode layer, and the light emitting layer are located on a side close to the first inner side surface (See FIG. 5: 509, 507, 506, 505, 504 and 503 are located on a side closed to the first inner side surface (which is included in 502, as shown in annotated FIG. 6 below)) and the base is located on a side close to the second inner side surface (See annotated FIG. 6 below: the base is located on a side close to the second inner side surface).

    PNG
    media_image1.png
    510
    889
    media_image1.png
    Greyscale

Xu does not explicitly teach:
The laminated structure including a backplate,
wherein the backplate is located on the side close to the second inner side surface.
However, in the same field of endeavor, a display device sensing a fingerprint at a screen (Lee, paragraph [0002]), Lee teaches:
A laminated structure including a backplate (See FIG. 7: 19; See paragraph [0088]),
wherein the backplate is located on a side close to a second inner side surface (See paragraph [0088] and FIG. 7: 19 is located on a side close to a second inner side surface of display area 16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Xu) so the laminated structure includes a backplate, wherein the backplate is located on the side close to the second inner side surface (placing the back plate, as taught by Lee, underneath the base). Doing so would prevent the display from being exposed to moisture or humidity and support the display (See Lee, paragraph [0090]).

Regarding Claim 2, Xu in view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
The display screen according to claim 1, wherein the plurality of PDs have same dimensions (See FIG. 6, showing the dimensions of 602. Furthermore, the discussion of the manufacture of 602 in paragraph [0043] does not disclose forming different PD’s 602 with different dimensions. Therefore, it is apparent that all of the PDs 602 have same dimensions) and specifications (See paragraph [0043], disclosing the manufacturing process of all of the PDs 602 being the same, and therefore by the same specifications), and a plane on which side surfaces of the plurality of PDs, close to the second inner side surface, are located does not intersect a plane on which side surfaces of the plurality of TFTs, close to the first inner side surface, are located (See annotated FIG. 6 below: a plane (labeled A) on which side surfaces of the plurality of PDs 602, close to the second inner side surface, are located does not intersect a plane (labeled B) on which side surfaces of the plurality of TFTs, close to the first inner side surface, are located), and
wherein a protective layer is disposed on the side surfaces of the plurality of PDs, close to the second inner side surface, and the plurality of PDs are integrated at the protective layer (See annotated FIG. 6 below: a protective layer is disposed on the side surfaces of the plurality of PDs 602, close to the second inner side surface, and the plurality of PDs 602 are integrated at the protective layer).

    PNG
    media_image2.png
    510
    889
    media_image2.png
    Greyscale


Regarding Claim 7, Xu in view of Lee as combined above does not explicitly teach:
The display screen according to claim 1, further comprising a collimation structure disposed between the cover glass and the polarizer, wherein the collimation structure includes a diffractive optical element (DOE) that has a feature of horizontally transmitting light emitted by an external light source emitter and refracting the light upward in the collimation structure, and the external light source emitter is located on a light incident side of the collimation structure.
However, Lee teaches further:
A display screen (FIG. 5) comprising a collimation structure (FIG. 5: CHOE and VHOE; See paragraph [0054]: CHOE converts light so that it has collimation properties) disposed between a cover glass (CP) and a polarizer (See FIG. 5: CHOE and VHOE are disposed between CP and DPNL; See FIG. 7: DPNL includes a polarizer 14), wherein the collimation structure includes a diffractive optical element (DOE) (CHOE) that has a feature of horizontally transmitting light emitted by an external light source emitter (LS) (See FIG. 2, showing how CHOE horizontally transmits light emitted by LS) and refracting the light upward in the collimation structure (See paragraph [0052], lines 1-12), and the external light source emitter is located on a light incident side of the collimation structure (See FIG. 5: LS is located on a light incident side of the collimation structure CHOE and VHOE).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Xu in view of Lee) by including the claimed collimation structure (as taught by Lee). Doing so would ensure that the light source used for fingerprint sensing is not visible from the outside even if the light is within a visible band (See Lee, paragraph [0061]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lee as applied to claim 1 above, and further in view of Jia et al. (US 20180239455 A1), hereinafter Jia.

Regarding Claim 3, Xu in view of Lee does not explicitly teach:
The display screen according to claim 1, further comprising a collimation structure disposed between the light emitting layer and the TFT layer, and is stacked on an outer side surface close to the first inner side surface of the TFT layer; or (Examiner’s note: due to the use of the term “or” the Examiner is interpreting the claim limitations as being taught by the prior art if at least one of the limitations listed in the alternative is taught)
a collimation structure disposed between the cover glass and the polarizer.
However, in the same field of endeavor, display technologies (Jia, paragraph [0002]), Jia teaches:
A display screen (FIG. 4A), comprising a collimation structure (400; See paragraph [0038], lines 1-8) disposed between a cover glass (200) and a display panel (See FIG. 4A: 400 is disposed between 200 and the display panel below (as illustrated by the pixel elements 100 of the display panel below 400)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Xu in view of Lee) by including a collimation structure disposed between the cover glass and the polarizer (as taught by Jia). In other words, it would have been obvious to place the collimation structure taught by Jia directly under the cover glass, thereby resulting in it being disposed between the cover glass and the polarizer. Doing so would filter out interfering light during fingerprint detection (See Jia, paragraph [0038], lines 1-8).

Regarding Claim 4, Xu in view of Lee, and in view further of Jia teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu in view of Lee, and in view further of Jia teaches:
The display screen according to claim 3, wherein the collimation structure comprises a plurality of transparent structures (402) and a plurality of non-transparent structures (401) alternately distributed on the collimation structure (See Jia, FIGS. 5A-6, showing how 401 and 402 are alternately distributed on the collimation structure 400), wherein light transmittance of the plurality of transparent structures is greater than a first preset threshold, and light transmittance of the plurality of non-transparent structures is less than a second preset threshold (See Jia, paragraph [0049]: therefore, because the plurality of transparent structures 402 are transparent and the plurality of non-transparent structures 401 are opaque or semitransparent, light transmittance of the plurality of transparent structures is greater than a first preset threshold (greater than zero), and light transmittance of the plurality of non-transparent structures is less than a second preset threshold (less than a maximum transmittance)).
In addition, the same motivation is used as the rejection for claim 3.

Regarding Claim 5, Xu in view of Lee, and in view further of Jia teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu in view of Lee, and in view further of Jia teaches:
The display screen according to claim 3, wherein the collimation structure comprises a plurality of cylindrical structures disposed spaced apart from each other on the collimation structure (See paragraph [0051]: the shape of the light-transmitting areas of 401 are circular. Therefore, as shown in FIGS. 5C and 5D, a plurality of cylindrical structures (formed by 402) are disposed spaced apart from each other on the collimation structure 400), wherein each cylindrical structure has a straight-through hole (See FIGS. 5C and 5D: each cylindrical structure 402 has a straight-through hole), and light transmittance of an outer wall of each cylindrical structure is less than a third preset threshold (See Jia, paragraph [0049]: therefore, because the plurality of transparent structures 402 are transparent and the plurality of non-transparent structures 401 are opaque or semitransparent, light transmittance of an outer wall 401 of each cylindrical structure is less than a third preset threshold (less than a maximum transmittance)).
In addition, the same motivation is used as the rejection for claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lee, and in view further of Jia as applied to claim 3 above, and further in view of Wu et al. (US 20200348550 A1), hereinafter Wu.

Regarding Claim 6, Xu in view of Lee, and in view further of Jia does not explicitly teach:
The display screen according to claim 3, wherein the collimation structure comprises a plurality of ring laminated structures disposed spaced apart from each other on the collimation structure, each ring laminated structure comprises a plurality of rings stacked at a spacing in a thickness direction of the ring laminated structure, thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure, and a material of each ring has a light shielding feature.
However, in the same field of endeavor, display technology (Wu, paragraph [0002]), Wu teaches:
A collimation structure (See paragraph [0029], lines 8-15; See FIGS. 2 and 3, showing the structures forming collimating apertures 50) comprises a plurality of ring laminated structures (See FIG. 3: 12, 13 and 21 correspond to a plurality of ring laminated structures; See paragraph [0032]: since the shape of the openings formed by 12, 13 and 21 are circular, 12, 13 and 21 are rings) disposed spaced apart from each other on the collimation structure (See FIG. 2, showing how apertures 50, which are formed by the ring laminated structures 12, 13 and 21 are spaced apart from each other on the collimation structure), each ring laminated structure comprises a plurality of rings stacked at a spacing in a thickness direction of the ring laminated structure, thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure (See FIG. 3: each ring laminated structure comprises a plurality of rings 12, 13 and 21 stacked at a spacing in a thickness direction (X-direction) of the ring laminated structure, , thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure), and a material of each ring has a light shielding feature (See paragraph [0029], lines 16-26).
Xu in view of Lee, and in view further of Jia contained a device which differed from the claimed device by the substitution of a collimation structure, but without the claimed ring laminated structures. Wu teaches the substituted element of a collimation structure comprising a plurality of ring laminated structures. Their functions were known in the art to collimate light. The collimation structure taught by Xu in view of Lee, and in view further of Jia could have been substituted with the collimation structure comprising a plurality of ring laminated structures taught by Wu and the results would have been predictable and resulted in using rings of light shielding material to form the collimation structure.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lee as applied to claim 1 above, and further in view of Ye (US 20210073505 A1).

Regarding Claim 8, Xu in view of Lee as combined above does not explicitly teach:
The display component according to claim 1, further comprising a color filter stacked above the photosensitive sides of the plurality of PDs, wherein the color filter has a feature of allowing only light in a green light band to pass through.
However, in the same field of endeavor, an optical fingerprint identification assembly and a terminal (Ye, paragraph [0002]), Ye teaches:
a color filter (103) stacked above photosensitive side of a PD (102) (FIG. 1), wherein the color filter has a feature of allowing only light in a green light band to pass through (See paragraph [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Xu in view of Lee) by including a color filter stacked above the photosensitive sides of the plurality of PDs, wherein the color filter has a feature of allowing only light in a green light band to pass through (applying the color filter, as taught by Ye). In other words, it would have been obvious to apply the color filter that is applied to a PD in Ye to each of the PDs in Xu in view of Lee in an analogous manner. Doing so would provide a clear fingerprint image and increase the fingerprint identification success rate (See Ye, paragraph [0016]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20160266695 A1; Cited in Applicant’s IDS dated 08/31/2021), hereinafter Bae, in view of Weng et al. (US 20200183211 A1), hereinafter Weng.

Regarding Claim 9, Bae teaches:
A display screen (FIG. 12: 11), comprising:
a laminated structure including a cover glass (110), an upper polarizer (251) (See FIG. 16 and paragraph [0113]: 251 is commonly disposed on 250 in FIG. 12), a first substrate (250), a color filter (See paragraph [0093], lines 1-7; See FIG. 12: a color filter comprised of 241 and 242), a liquid crystal layer (230), a thin film transistor (TFT) layer (FIG. 9: 220; See paragraph [0092], last three lines; See FIG. 12: a TFT layer formed at an inner side of the lower substrate 210), a second substrate (210) (See FIG. 12), and a lower polarizer (See paragraph [0139]: a lower polarizer is formed on the backlight unit) (in sequence (See FIG. 12, showing the laminated structures in sequence), wherein the color filter comprises a plurality of pixel regions and is disposed on a first side surface of the first substrate (See FIG. 12: the color filter comprises a plurality of pixel regions 241 and is disposed on a first side surface of the first substrate 250); and
a plurality of photo detectors (PDs) (See FIGS. 10 and 12: 243; See paragraph [0094], lines 10-15) disposed on the first side surface of the first substrate (See FIG. 12: 243 is disposed on the first side surface of 250), wherein projections of the plurality of PDs and the plurality of pixel regions on a plane on which the first substrate is located are alternately distributed (See FIG. 12: projections of the plurality of PDs 243 and the plurality of pixel regions 241 on a plane on which the first substrate 250 is located are alternately distributed (see also FIG. 10, showing the alternating distribution)), and
wherein the cover glass, the upper polarizer, the first substrate, the color filter, and the liquid crystal layer are located on a side of the TFT layer close to a first inner side surface (See FIG. 12: 110, 251, 250, 241, 242 and 230 are located on a side of the TFT layer on 210 close to a first inner side surface (a top inner side surface of the TFT layer)), and the second substrate, and the lower polarizer are located on a side of the TFT layer close to a second inner side surface (See FIGS. 12 and 21: 210 and the lower polarizer in FIG. 21 are located on a side of the TFT layer on 210 close to a second inner side surface (a bottom inner side surface of the TFT layer)).
Bae does not explicitly teach:
The laminated structure including a prism film, a diffuser, and a light guide plate (in sequence, 
wherein the prism film, the diffuser, and the light guide plate are located on the side of the TFT layer close to the second inner side surface.
However, in the same field of endeavor, an LCD device having a fingerprint sensor (Weng, paragraph [0001]), Weng teaches:
A laminated structure including a prism film (39), a diffuser (37), and a light guide plate (32) in sequence (See FIG. 9 and paragraph [0038]), 
wherein the prism film, the diffuser, and the light guide plate are located on a side of a TFT layer close to a second inner side surface (See FIG. 9: 39, 37 and 32 are located on a side of a TFT layer (located on TFT substrate 15) close to a second inner side surface (a bottom inner side surface of the TFT layer)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Bae) so the laminated structure includes a prism film, a diffuser, and a light guide plate in sequence, wherein the prism film, the diffuser, and the light guide plate are located on the side of the TFT layer close to the second inner side surface (as taught by Weng). Doing so would allow the backlight to be implemented as a side-entry backlight with uniform light intensity (See Weng, paragraph [0018] and [0038]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Weng as applied to claim 9 above, and further in view of Jia.

Regarding Claim 10, Bae in view of Weng does not explicitly teach:
The display screen according to claim 9, further comprising a collimation structure disposed between the cover glass and the upper polarizer or (Examiner’s note: due to the use of the term “or” the Examiner is interpreting the claim limitations as being taught by the prior art if at least one of the limitations listed in the alternative is taught)disposed between the lower polarizer and the prism film.
However, in the same field of endeavor, display technologies (Jia, paragraph [0002]), Jia teaches:
A display screen (FIG. 4A), comprising a collimation structure (400; See paragraph [0038], lines 1-8) disposed between a cover glass (200) and a display panel (See FIG. 4A: 400 is disposed between 200 and the display panel below (as illustrated by the pixel elements 100 of the display panel below 400)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Bae in view of Weng) by including a collimation structure disposed between the cover glass and the upper polarizer (as taught by Jia). In other words, it would have been obvious to place the collimation structure taught by Jia directly under the cover glass, thereby resulting in it being disposed between the cover glass and the upper polarizer. Doing so would filter out interfering light during fingerprint detection (See Jia, paragraph [0038], lines 1-8).

Regarding Claim 11, Bae in view of Weng, and in view further of Jia teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Weng, and in view further of Jia teaches:
The display screen according to claim 10, wherein the collimation structure comprises a plurality of transparent structures (402) and a plurality of non-transparent structures (401) alternately distributed on the collimation structure (See Jia, FIGS. 5A-6, showing how 401 and 402 are alternately distributed on the collimation structure 400), wherein light transmittance of the plurality of transparent structures is greater than a first preset threshold, and light transmittance of the plurality of non-transparent structures is less than a second preset threshold (See Jia, paragraph [0049]: therefore, because the plurality of transparent structures 402 are transparent and the plurality of non-transparent structures 401 are opaque or semitransparent, light transmittance of the plurality of transparent structures is greater than a first preset threshold (greater than zero), and light transmittance of the plurality of non-transparent structures is less than a second preset threshold (less than a maximum transmittance)).
In addition, the same motivation is used as the rejection for claim 10.

Regarding Claim 12, Bae in view of Weng, and in view further of Jia teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Weng, and in view further of Jia teaches:
The display screen according to claim 10, wherein the collimation structure comprises a plurality of cylindrical structures disposed spaced apart from each other on the collimation structure (See paragraph [0051]: the shape of the light-transmitting areas of 401 are circular. Therefore, as shown in FIGS. 5C and 5D, a plurality of cylindrical structures (formed by 402) are disposed spaced apart from each other on the collimation structure 400), wherein each cylindrical structure has a straight-through hole (See FIGS. 5C and 5D: each cylindrical structure 402 has a straight-through hole), and light transmittance of an outer wall of each cylindrical structure is less than a third preset threshold (See Jia, paragraph [0049]: therefore, because the plurality of transparent structures 402 are transparent and the plurality of non-transparent structures 401 are opaque or semitransparent, light transmittance of an outer wall 401 of each cylindrical structure is less than a third preset threshold (less than a maximum transmittance)).
In addition, the same motivation is used as the rejection for claim 10.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Weng, and in view further of Jia as applied to claim 10 above, and further in view of Wu.

Regarding Claim 13, Bae in view of Weng, and in view further of Jia does not explicitly teach:
The display screen according to claim 10, wherein the collimation structure comprises a plurality of ring laminated structures disposed spaced apart from each other on the collimation structure, wherein each ring laminated structure comprises a plurality of rings stacked at a spacing in a thickness direction of the ring laminated structure, thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure, and a material of each ring has a light shielding feature.
However, in the same field of endeavor, display technology (Wu, paragraph [0002]), Wu teaches:
A collimation structure (See paragraph [0029], lines 8-15; See FIGS. 2 and 3, showing the structures forming collimating apertures 50) comprises a plurality of ring laminated structures (See FIG. 3: 12, 13 and 21 correspond to a plurality of ring laminated structures; See paragraph [0032]: since the shape of the openings formed by 12, 13 and 21 are circular, 12, 13 and 21 are rings) disposed spaced apart from each other on the collimation structure (See FIG. 2, showing how apertures 50, which are formed by the ring laminated structures 12, 13 and 21 are spaced apart from each other on the collimation structure), each ring laminated structure comprises a plurality of rings stacked at a spacing in a thickness direction of the ring laminated structure, thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure (See FIG. 3: each ring laminated structure comprises a plurality of rings 12, 13 and 21 stacked at a spacing in a thickness direction (X-direction) of the ring laminated structure, , thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure), and a material of each ring has a light shielding feature (See paragraph [0029], lines 16-26).
Bae in view of Weng, and in view further of Jia contained a device which differed from the claimed device by the substitution of a collimation structure, but without the claimed ring laminated structures. Wu teaches the substituted element of a collimation structure comprising a plurality of ring laminated structures. Their functions were known in the art to collimate light. The collimation structure taught by Bae in view of Weng, and in view further of Jia could have been substituted with the collimation structure comprising a plurality of ring laminated structures taught by Wu and the results would have been predictable and resulted in using rings of light shielding material to form the collimation structure.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Weng as applied to claim 9 above, and further in view of Lee.

Regarding Claim 14, Bae in view of Weng does not explicitly teach:
The display screen according to claim 9, further comprising a collimation structure disposed between the cover glass and the upper polarizer, wherein the collimation structure includes a diffractive optical element (DOE) that has a feature of horizontally transmitting light emitted by an external light source emitter and refracting the light upward in the collimation structure, and the external light source emitter is located on a light incident side of the collimation structure.
However, in the same field of endeavor, a display device sensing a fingerprint at a screen (Lee, paragraph [0002]), Lee teaches:
A display screen (FIG. 5) comprising a collimation structure (FIG. 5: CHOE and VHOE; See paragraph [0054]: CHOE converts light so that it has collimation properties) disposed between a cover glass (CP) and an upper polarizer (See FIG. 5: CHOE and VHOE are disposed between CP and DPNL; See FIG. 7: DPNL includes a polarizer 14), wherein the collimation structure includes a diffractive optical element (DOE) (CHOE) that has a feature of horizontally transmitting light emitted by an external light source emitter (LS) (See FIG. 2, showing how CHOE horizontally transmits light emitted by LS) and refracting the light upward in the collimation structure (See paragraph [0052], lines 1-12), and the external light source emitter is located on a light incident side of the collimation structure (See FIG. 5: LS is located on a light incident side of the collimation structure CHOE and VHOE).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Bae in view of Weng) by including the claimed collimation structure (as taught by Lee). Doing so would ensure that the light source used for fingerprint sensing is not visible from the outside even if the light is within a visible band (See Lee, paragraph [0061]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20200160023 A1), hereinafter Hu, in view of Weng.

Regarding Claim 15, Hu teaches:
A display screen (FIG. 7), comprising:
a laminated structure including an upper polarizer (30), a first substrate (211), a liquid crystal layer (See paragraph [0090]; See FIG. 7: a liquid crystal layer including 213), a thin film transistor (TFT) layer, and a second substrate in sequence (102) (See paragraph [0076] and FIG. 3: the Examiner is interpreting the structures layered between the substrate 102 in FIG. 3 and 1221 in FIG. 3 as corresponding to a thin film transistor (TFT) layer)); and
a plurality of TFTs (See paragraph [0076]; See FIG. 3: the TFTs included in 124) and a plurality of photo detectors (PDs) (See paragraph [0078] and FIG. 3: the PIN photodiode) disposed at the TFT layer (See FIG. 3, showing the TFTs and PDs disposed at the TFT layer), the plurality of PDs converts detected light into electrical signals (See paragraph [0079]), the plurality of PDs are disposed on a first inner side surface of the TFT layer, the plurality of TFTs are disposed on a second inner side surface of the TFT layer opposite to the first inner side surface, wherein projections of the plurality of PDs and the plurality of TFTs on a first plane are alternately distributed, the first plane is a plane on which the TFT layer is located, and photosensitive sides of the plurality of PDs face a side close to the first inner side surface (See annotated FIG. 3 below: PIN photodiodes in 100 are disposed on a first inner side surface of the TFT layer and the plurality of TFTs are disposed on a second inner side surface of the TFT layer opposite to the first inner side surface, wherein projections of the plurality of PDs and the plurality of TFTs on a first plane are alternately distributed, the first plane is a plane on which the TFT layer is located, and photosensitive sides of the plurality of PDs face a side close to the first inner side surface), and
wherein the upper polarizer, the first substrate, and the liquid crystal layer are located on a side of the TFT layer close to the first inner side surface (See FIG. 7: 30, 211 and 213 are located on a side of the TFT layer close to the first inner side surface (as shown in annotated FIG. 3 below)), and wherein the second substrate is located on a side of the TFT layer close to the second inner side surface (See annotated FIG. 6 below: 102 is located on a side of the TFT layer close to the second inner side surface).

    PNG
    media_image3.png
    631
    881
    media_image3.png
    Greyscale

Hu does not explicitly teach:
The laminated structure including a cover glass, a color filter, a lower polarizer, a prism film, a diffuser, and a light guide plate in sequence,
wherein the cover glass and the color filter are located on a side of the TFT layer close to the first inner side surface, and wherein the lower polarizer, the prism film, the diffuser, and the light guide plate are located on a side of the TFT layer close to the second inner side surface.
However, in the same field of endeavor, an LCD device having a fingerprint sensor (Weng, paragraph [0001]), Weng teaches:
A laminated structure including a cover glass (11), an upper polarizer (13), a first substrate (14), a color filter (See paragraph [0019]: although a color filter is not explicitly disclosed, it is apparent that the color filter substrate 14 includes a color filter), a liquid crystal layer (See paragraph [0019]), a thin film transistor (TFT) layer (See paragraph [0019]: although a TFT layer is not explicitly disclosed, it is apparent that the TFT substrate 15 includes a TFT layer), a second substrate (15), a lower polarizer (16), a prism film (39), a diffuser (37), and a light guide plate (32) in sequence (See FIG. 9 and paragraph [0038]),
wherein the cover glass (11) and the color filter are located on a side of the TFT layer close to a first inner side surface (See FIG. 9: 11 and the color filter on 14 are located on a side of a TFT layer (located on TFT substrate 15) close to a first inner side surface (a top side surface of the TFT layer)), and wherein the lower polarizer, the prism film, the diffuser, and the light guide plate are located on a side of a TFT layer close to a second inner side surface (See FIG. 9: 16, 39, 37 and 32 are located on a side of a TFT layer (located on TFT substrate 15) close to a second inner side surface (a bottom inner side surface of the TFT layer)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Hu) so the laminated structure includes the additional claimed structures (as taught by Weng). Including the cover glass would serve to protect the underlying structures (See Weng, paragraph [0019]). Including the color filter laminated with the other claimed structure would allow for the display screen taught by Weng to be implemented as an LCD display (See Weng, paragraph [0015]), while still advantageously implementing the PD’s in the TFT layer, as taught by Hu. Including the lower polarizer, prism film, diffuser and light guide plate would allow the backlight to be implemented as a side-entry backlight with uniform light intensity (See Weng, paragraph [0018] and [0038]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Weng as applied to claim 15 above, and further in view of Jia.

Regarding Claim 16, Hu in view of Weng does not explicitly teach:
The display screen according to claim 15, further comprising a collimation structure disposed between the cover glass and the upper polarizer or (Examiner’s note: due to the use of the term “or” the Examiner is interpreting the claim limitations as being taught by the prior art if at least one of the limitations listed in the alternative is taught) disposed between the lower polarizer and the prism film.
However, in the same field of endeavor, display technologies (Jia, paragraph [0002]), Jia teaches:
A display screen (FIG. 4A), comprising a collimation structure (400; See paragraph [0038], lines 1-8) disposed between a cover glass (200) and a display panel (See FIG. 4A: 400 is disposed between 200 and the display panel below (as illustrated by the pixel elements 100 of the display panel below 400)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Hu in view of Weng) by including a collimation structure disposed between the cover glass and the upper polarizer (as taught by Jia). In other words, it would have been obvious to place the collimation structure taught by Jia directly under the cover glass, thereby resulting in it being disposed between the cover glass and the upper polarizer. Doing so would filter out interfering light during fingerprint detection (See Jia, paragraph [0038], lines 1-8).

Regarding Claim 17, Hu in view of Weng, and in view further of Jia teaches all of the elements of the claimed invention, as stated above. Furthermore, Hu in view of Weng, and in view further of Jia teaches:
The display screen according to claim 16, wherein the collimation structure comprises a plurality of transparent structures (402) and a plurality of non-transparent structures (401) alternately distributed on the collimation structure (See Jia, FIGS. 5A-6, showing how 401 and 402 are alternately distributed on the collimation structure 400), wherein light transmittance of the plurality of transparent structures is greater than a first preset threshold, and light transmittance of the plurality of non-transparent structures is less than a second preset threshold (See Jia, paragraph [0049]: therefore, because the plurality of transparent structures 402 are transparent and the plurality of non-transparent structures 401 are opaque or semitransparent, light transmittance of the plurality of transparent structures is greater than a first preset threshold (greater than zero), and light transmittance of the plurality of non-transparent structures is less than a second preset threshold (less than a maximum transmittance)).
In addition, the same motivation is used as the rejection for claim 16.

Regarding Claim 18, Hu in view of Weng, and in view further of Jia teaches all of the elements of the claimed invention, as stated above. Furthermore, Hu in view of Weng, and in view further of Jia teaches:
The display screen according to claim 16, wherein the collimation structure comprises a plurality of cylindrical structures disposed spaced apart from each other on the collimation structure (See paragraph [0051]: the shape of the light-transmitting areas of 401 are circular. Therefore, as shown in FIGS. 5C and 5D, a plurality of cylindrical structures (formed by 402) are disposed spaced apart from each other on the collimation structure 400), wherein each cylindrical structure has a straight-through hole (See FIGS. 5C and 5D: each cylindrical structure 402 has a straight-through hole), and light transmittance of an outer wall of each cylindrical structure is less than a third preset threshold (See Jia, paragraph [0049]: therefore, because the plurality of transparent structures 402 are transparent and the plurality of non-transparent structures 401 are opaque or semitransparent, light transmittance of an outer wall 401 of each cylindrical structure is less than a third preset threshold (less than a maximum transmittance)).
In addition, the same motivation is used as the rejection for claim 16.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Weng, and in view further of Jia as applied to claim 16 above, and further in view of Wu.

Regarding Claim 19, Hu in view of Weng, and in view further of Jia does not explicitly teach:
The display screen according to claim 16, wherein the collimation structure comprises a plurality of ring laminated structures disposed spaced apart from each other on the collimation structure, wherein each ring laminated structure comprises a plurality of rings stacked at a spacing in a thickness direction of the ring laminated structure, wherein thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure, and a material of each ring has a light shielding feature.
However, in the same field of endeavor, display technology (Wu, paragraph [0002]), Wu teaches:
A collimation structure (See paragraph [0029], lines 8-15; See FIGS. 2 and 3, showing the structures forming collimating apertures 50) comprises a plurality of ring laminated structures (See FIG. 3: 12, 13 and 21 correspond to a plurality of ring laminated structures; See paragraph [0032]: since the shape of the openings formed by 12, 13 and 21 are circular, 12, 13 and 21 are rings) disposed spaced apart from each other on the collimation structure (See FIG. 2, showing how apertures 50, which are formed by the ring laminated structures 12, 13 and 21 are spaced apart from each other on the collimation structure), each ring laminated structure comprises a plurality of rings stacked at a spacing in a thickness direction of the ring laminated structure, thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure (See FIG. 3: each ring laminated structure comprises a plurality of rings 12, 13 and 21 stacked at a spacing in a thickness direction (X-direction) of the ring laminated structure, , thickness directions of the plurality of rings are consistent with the thickness direction of the ring laminated structure), and a material of each ring has a light shielding feature (See paragraph [0029], lines 16-26).
Hu in view of Weng, and in view further of Jia contained a device which differed from the claimed device by the substitution of a collimation structure, but without the claimed ring laminated structures. Wu teaches the substituted element of a collimation structure comprising a plurality of ring laminated structures. Their functions were known in the art to collimate light. The collimation structure taught by Hu in view of Weng, and in view further of Jia could have been substituted with the collimation structure comprising a plurality of ring laminated structures taught by Wu and the results would have been predictable and resulted in using rings of light shielding material to form the collimation structure.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Weng as applied to claim 15 above, and further in view of Lee.

Regarding Claim 20, Hu in view of Weng does not explicitly teach:
The display screen according to claim 15, further comprising a collimation structure disposed between the cover glass and the upper polarizer, wherein the collimation structure includes a diffractive optical element (DOE) that has a feature of horizontally transmitting light emitted by an external light source emitter and refracting the light upward in the collimation structure, and the external light source emitteris located on a light incident side of the collimation structure.
However, in the same field of endeavor, a display device sensing a fingerprint at a screen (Lee, paragraph [0002]), Lee teaches:
A display screen (FIG. 5) comprising a collimation structure (FIG. 5: CHOE and VHOE; See paragraph [0054]: CHOE converts light so that it has collimation properties) disposed between a cover glass (CP) and an upper polarizer (See FIG. 5: CHOE and VHOE are disposed between CP and DPNL; See FIG. 7: DPNL includes a polarizer 14), wherein the collimation structure includes a diffractive optical element (DOE) (CHOE) that has a feature of horizontally transmitting light emitted by an external light source emitter (LS) (See FIG. 2, showing how CHOE horizontally transmits light emitted by LS) and refracting the light upward in the collimation structure (See paragraph [0052], lines 1-12), and the external light source emitter is located on a light incident side of the collimation structure (See FIG. 5: LS is located on a light incident side of the collimation structure CHOE and VHOE).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Hu in view of Weng) by including the claimed collimation structure (as taught by Lee). Doing so would ensure that the light source used for fingerprint sensing is not visible from the outside even if the light is within a visible band (See Lee, paragraph [0061]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	XU; Rui (US-20190065812-A1): pertinent for its disclosure of collimation structures in a display panel (FIG. 6).
	XU; Rui (US-20190050621-A1): pertinent for its disclosure of collimation structures in a display panel (FIG. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692